t c no united_states tax_court william a stewart petitioner v commissioner of internal revenue respondent docket no filed date on date the court entered an order of dismissal for lack of jurisdiction because of p’s failure_to_file a proper amended petition and pay the filing fee as previously ordered on date days after the court’s order was entered p mailed a document to the court requesting an order to vacate the order of dismissal on date days after the court’s order of dismissal was entered the court received and filed p’s document as a motion for leave to file motion to vacate embodying motion to vacate the court also received p’s amended petition and filing fee on date held absent the filing of a notice of appeal or a motion to vacate the court’s order of dismissal for lack of jurisdiction would become final after the day period for appeal see sec_7481 sec_7483 i r c fed r app p a our jurisdiction to consider the substantive merits of p’s motion for leave depends on whether it is deemed to have been filed within the 90-day appeal period following the court’s order of dismissal held further whether p’s motion for leave was filed within the 90-day appeal period depends on whether the timely-mailing timely-filing provisions of sec_7502 i r c apply to p’s motion for leave in manchester group v commissioner tcmemo_1994_604 revd 113_f3d_1087 9th cir we held that the timely-mailing timely-filing provisions of sec_7502 i r c did not apply to a motion for leave to file a motion to vacate upon reconsideration we now hold that sec_7502 i r c applies to p’s motion for leave p’s motion for leave is deemed filed on date the date it was mailed which was before the date on which the order of dismissal would otherwise have become final held further p’s motion for leave to file a motion to vacate the court’s order of dismissal will be granted as a result p’s motion to vacate the order of dismissal also will be deemed filed on date p’s motion to vacate will be granted p’s amended petition will be filed and we continue to have jurisdiction in this case william a stewart pro_se edward f peduzzi jr for respondent opinion ruwe judge this case is before the court on petitioner’s motion for leave to file a motion to vacate the court’s order of dismissal for lack of jurisdiction at all relevant times petitioner resided in fayette city pennsylvania background the primary issue we must decide is whether this court has jurisdiction to consider the substantive merits of petitioner’s motion for leave to file his motion to vacate the court’s order of dismissal on date respondent sent to petitioner a notice_of_deficiency for the taxable_year ending date on date petitioner mailed to the court a document in which he stated tax_court please consider this my petitioning the amounts assessed against me in the included letter i have contacted the dept of reconsideration and my congressman in regards to this matter i have nav’s and stock purchase prices that i have sent to the irs twice now again please consider this my petitioning you as the letter said i must do before date attached to this document was a copy of the notice_of_deficiency petitioner’s document was received by the court on date the document failed to comply with the rules of the court1 as to the form and content of a proper petition petitioner also failed to submit the required filing fee nevertheless the court filed petitioner’s document as an imperfect petition unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code by order dated date the court directed petitioner to file a proper amended petition and to pay the filing fee on or before date the order stated that if an amended petition and the filing fee were not received on or before date the case would be dismissed on date the court entered an order of dismissal for lack of jurisdiction order of dismissal because petitioner failed to respond to the date order ninety-two days later on date the court received a document from petitioner which stated united_states tax_court i am requesting an order vacating the order of dismissal dated date of case assigned docket number and ask that it be reinstated the case was ordered closed through correspondence dated date also enclosed i have enclosed a petition form and form designating place of trial the court filed petitioner’s document as a motion for leave to file motion to vacate embodying motion to vacate order of dismissal for lack of jurisdiction motion for leave the envelope that contained petitioner’s motion for leave was postmarked date days after the court entered it sec_2 except in limited circumstances that do not apply here rule generally requires motions to be separately_stated and not joined together we allowed the document to be filed here in the interest of judicial administration but do not purport to sanction the filing of joint motions in future cases order of dismissal the envelope also contained petitioner’s amended petition and a check for the filing fee i motion to vacate discussion an order of dismissal for lack of jurisdiction is treated as the court’s decision 82_tc_471 sec_7459 provides in relevant part sec_7459 date of decision -- if the tax_court dismisses a proceeding for lack of jurisdiction an order to that effect shall be entered in the records of the tax_court and the decision of the tax_court shall be held to be rendered upon the date of such entry the word decision refers to decisions determining a deficiency and orders of dismissal for lack of jurisdiction 517_f2d_13 7th cir 228_f2d_478 3d cir rule provides that any motion to vacate or revise a decision with or without a new or further trial shall be filed within days after the decision has been entered unless the court shall otherwise permit emphasis added petitioner did not file a motion to vacate or revise within days after the court’s order of dismissal was entered therefore in order for his motion to vacate to be considered timely filed rule required petitioner to file a motion for leave to file a motion to vacate or revise the granting of which lies within the sound discretion of the court see rule 872_f2d_245 8th cir affg tcmemo_1987_1 108_tc_1 ii jurisdiction this court can proceed in a case only if it has jurisdiction and either party or the court sua sponte can question jurisdiction at any time 81_tc_879 we have jurisdiction to determine whether we have jurisdiction 69_tc_999 as we stated in 35_tc_177 q uestions of jurisdiction are fundamental and whenever it appears that this court may not have jurisdiction to entertain the proceeding that question must be decided in order for us to consider the substantive merits of petitioner’s motion for leave we must still have jurisdiction except for very limited exceptions none of which applies here after a decision becomes final the court may grant a motion for leave to consider whether the court had jurisdiction to enter the decision in the first instance 868_f2d_1081 9th cir or whether the decision entered was the result of fraud on the court 859_f2d_115 9th cir affg 86_tc_1319 where the court is without jurisdiction in the first instance or there was fraud on the court the decision could be viewed as a legal nullity see billingsley v commissioner supra pincite5 we have also vacated a final_decision where a clerical_error was discovered continued this court lacks jurisdiction once a decision becomes final within the meaning of sec_7481 859_f2d_115 9th cir affg 86_tc_1319 235_f2d_97 9th cir affd 352_us_1027 as relevant here a decision of the tax_court becomes final upon the expiration of the time allowed for filing a notice of appeal if no such notice has been duly filed within such time sec_7481 sec_7483 provides that a notice of appeal may be filed within days after a decision is entered as previously explained an order of dismissal for lack of jurisdiction is treated as the court’s decision pursuant to rule a of the federal rules of appellate procedure if under the tax court’s rules a party makes a timely motion to vacate or revise a decision the time to file a notice of appeal runs from the entry of the order disposing of the motion or from the entry of a new decision whichever is later continued 144_f3d_495 7th cir affg tcmemo_1995_294 the court_of_appeals for the fifth circuit has indicated that we also have jurisdiction to vacate a decision that was the result of mutual mistake 63_f2d_630 5th cir fed r app p a provides rule review of a decision of the tax_court a how obtained time for filing notice of appeal continued the court entered the order of dismissal on date and petitioner did not file a notice of appeal within the time prescribed by sec_7483 unless petitioner is deemed to have filed a timely motion for leave and a timely motion to vacate that terminated the running of time for appeal pursuant to rule a of the federal rules of appellate procedure the court’s order of dismissal became final on date days after the court entered it the court received and filed petitioner’s motion for leave on date days after the court entered its order of dismissal the envelope that contained petitioner’s motion for continued review of a decision of the united_states tax_court is commenced by filing a notice of appeal with the tax_court clerk within days after the entry of the tax court’s decision at the time of filing the appellant must furnish the clerk with enough copies of the notice to enable the clerk to comply with rule d if one party files a timely notice of appeal any other party may file a notice of appeal within days after the tax court’s decision is entered if under tax_court rules a party makes a timely motion to vacate or revise the tax court’s decision the time to file a notice of appeal runs from the entry of the order disposing of the motion or from the entry of a new decision whichever is later date the 90th day after the court entered the order of dismissal fell on a sunday pursuant to sec_7503 petitioner had until date the following monday to file a notice of appeal see also fed r app p a while we recognize this extension of time to file a notice of appeal we continue to refer to the period after we entered the order of dismissal as the 90-day period leave was postmarked on date days after the court entered its order of dismissal accordingly we would have jurisdiction to consider the merits of petitioner’s motion for leave only if it were deemed to have been filed on the date it was mailed which was within the 90-day appeal period if we grant petitioner’s motion for leave then petitioner’s motion to vacate would also have to be deemed timely filed within that day period in order to terminate the running of time for appeal pursuant to rule a of the federal rules of appellate procedure iii sec_7502 sec_7502 the so-called timely-mailing timely-filing rule provides in relevant part sec_7502 general_rule -- date of delivery --if any return claim statement or other document required to be filed within a prescribed period or on or before a prescribed date under authority of any provision of the internal revenue laws is after such period or such date delivered by united_states mail to the agency officer or office with which such return claim statement or other document is required to be filed the date of the united_states postmark stamped on the cover in which such return claim statement or other document is mailed shall be deemed to be the date of delivery mailing requirements --this subsection shall apply only if-- a the postmark date falls within the prescribed period or on or before the prescribed date-- i for the filing including any extension granted for such filing of the return claim statement or other document ii and b the return claim statement or other document was within the time prescribed in subparagraph a deposited in the mail in the united_states in an envelope or other appropriate wrapper postage prepaid properly addressed to the agency officer or office with which the return claim statement or other document is required to be filed to determine whether sec_7502 applies to petitioner’s motion for leave we must ascertain whether the time between when the court enters a decision and when that decision becomes final creates a prescribed period for filing a motion for leave within the meaning of sec_7502 iv manchester group this court has only once before examined the issue of whether sec_7502 applies to a motion for leave to file a motion to vacate that was mailed and postmarked before but received by the court after the date on which the decision would have otherwise become final see manchester group v commissioner tcmemo_1994_604 revd 113_f3d_1087 9th cir in manchester group we held that the period within which a party may file a motion for leave is not a prescribed period and that because sec_7502 applies only to those documents required to be filed in the tax_court within a prescribed period or on or before a prescribed date sec_7502 does not apply to motions for leave id the court_of_appeals for the ninth circuit reversed holding that the combined effect of sec_7481 and sec_7483 of the internal_revenue_code and of federal rule_of appellate procedure a is to create a ninety-day period to file a notice of appeal or a motion for leave this ninety-day period is a ‘prescribed period’ within the meaning of sec_7502 manchester group v commissioner f 3d pincite the instant case provides an occasion to reconsider our memorandum opinion in manchester group in 27_tc_713 revd 258_f2d_562 9th cir we stated one of the difficult problems which confronted the tax_court soon after it was created in as the board_of_tax_appeals was what to do when an issue came before it again after a court_of_appeals had reversed its prior decision on that point clearly it must thoroughly reconsider the problem in the light of the reasoning of the reversing appellate court and if the court_of_appeals for the ninth circuit further reasoned that the mere existence of limited exceptions in which the tax_court can grant a motion for leave after the decision becomes final eg lack of jurisdiction to have entered the decision in the first place or fraud on the court does not mean there is not a prescribed period 113_f3d_1087 n 9th cir revg tcmemo_1994_604 convinced thereby the obvious procedure is to follow the higher court v application of sec_7502 to a motion for leave to mitigate what they recognize as harsh inequities resulting from a literal adherence to filing_requirements courts have where circumstances permit generally and wisely managed to avoid denying a taxpayer his day in court 54_tc_1189 the purpose of sec_7502 is to correct hardships caused by the failure of the mails to function normally manchester group v commissioner f 3d pincite see also 254_f2d_277 9th cir we have historically interpreted sec_7502 so as to adhere to the intentions of congress in wells marine inc v renegotiation bd supra pincite we stated we think it is a permissible interpretation of sec_7502 that there is included within the meaning of the phrase ‘any document required to be filed within a prescribed period under any authority or provision of the internal revenue laws ’ as used in sec_7502 any such document which is required to be filed in the tax_court where upon reconsideration of an issue we have adhered to our position but reversal would appear inevitable because of a contrary position squarely on point of the court_of_appeals to which an appeal would lie we have followed the position of that court_of_appeals 54_tc_742 affd 445_f2d_985 10th cir the instant case is likely appealable to the court_of_appeals for the third circuit which has not addressed the issue presented in manchester group the court_of_appeals for the ninth circuit in manchester group v commissioner f 3d pincite concluded that the combined effect of sec_7481 and sec_7483 together with rule a of the federal rules of appellate procedure was to create a 90-day prescribed period to file a notice of appeal or a motion for leave upon reflection we agree a decision of the tax_court becomes final upon the expiration of the time allowed for filing a notice of appeal if no such notice has been duly filed within such time sec_7481 sec_7483 provides that a notice of appeal may be filed within days after a decision is entered pursuant to rule a of the federal rules of appellate procedure which governs review of tax_court decisions if a timely motion to vacate is made the time for appeal runs from the entry of the order disposing of the motion or from the entry of a new decision whichever is later together these provisions can reasonably be read to create a 90-day period prescribed under the authority of the internal revenue laws in which a taxpayer could file a motion for leave to file a motion to vacate a decision we conclude that the reasoning of the court_of_appeals for the ninth circuit in manchester group with regard to the application of sec_7502 to motions for leave is persuasive and should be followed accordingly we will no longer follow our prior memorandum opinion in manchester group v commissioner tcmemo_1994_604 we hold that petitioner’s motion for leave to file his motion to vacate the court’s order of dismissal will pursuant to sec_7502 be deemed filed on date the date it was mailed therefore petitioner’s motion for leave was filed before the expiration of the 90-day appeal period vi effect of the motion for leave to file motion to vacate whether the court retains jurisdiction over petitioner’s case depends on whether the court grants leave to file petitioner’s motion to vacate if the motion for leave to file a motion to vacate is filed before the decision becomes final and the court grants the motion for leave then the time for appeal is extended manchester group v commissioner f 3d pincite 67_f3d_1489 9th cir affg tcmemo_1992_731 petitioner’s motion to vacate was treated as embodied in the motion for leave in 176_f2d_230 2d cir affg a memorandum opinion of this court the court_of_appeals for the second circuit held that when a party files a motion for leave to file a motion for reconsideration together with the motion for reconsideration before the end of the 90-day period and the motion for leave is granted the motions extend the time for appeal and the date of finality in nordvik v commissioner 176_f2d_230 2d cir affg continued supra pincite the court_of_appeals for the ninth circuit stated it was irrelevant that the taxpayers filed the motion for leave to file a motion to vacate without the substantive motion to vacate the court_of_appeals held that so long as the motion for leave is filed within the 90-day period and the tax_court grants the motion for leave and thereafter makes a decision on the merits of the motion to vacate then the time for appeal is extended if the court does not grant the motion for leave then the motion to vacate could not be filed and the decision would become final id unlike the filing of a motion to vacate the filing of a taxpayer’s motion for leave to file a motion to vacate would not affect the time for appeal unless the court granted the motion for leave and considered the merits of the motion to vacate id 805_fsupp_834 e d continued a memorandum opinion of this court rejects the court_of_appeals for the first circuit’s opinion in 132_f2d_243 1st cir affg 39_bta_767 holding that the tax_court retains jurisdiction to consider a motion for reconsideration only if the court acts on the motion before the end of the 90-day period at which the original decision becomes final the court_of_appeals for the second circuit reasoned that the ability to seek review should not depend on the tax court’s docket simon v commissioner supra pincite 67_f3d_1489 9th cir affg tcmemo_1992_731 cal affd without published opinion 5_f3d_536 9th cir we hold that when a motion for leave to file a motion to vacate is filed before the court’s decision becomes final and the motion for leave is granted the motion to vacate will be deemed to have been timely filed at the same time as the motion for leave this will terminate the running of the 90-day appeal period and postpone the finality of any decision vii action on petitioner’s motion in the exercise of our discretion we will grant petitioner’s motion for leave to file his motion to vacate the granting of petitioner’s motion for leave and the filing of his motion to vacate terminate the running of time to file a notice of appeal this in turn will prevent the court’s order of dismissal from becoming final and will allow the court to retain jurisdiction to determine whether to grant petitioner’s motion to vacate petitioner’s proper amended petition and filing fee were received on date considering the particular facts in this case we believe that there is a reasonable basis to grant in nordvik v commissioner supra pincite n the court_of_appeals for the ninth circuit expressly adopted the reasoning of the district_court in 805_fsupp_834 e d cal affd without published opinion 5_f3d_536 9th cir petitioner’s motion to vacate the court’s order of dismissal see 92_tc_1079 finding the interest of justice to be enough to grant a motion to vacate we will grant petitioner’s motion to vacate the court’s order of dismissal and will allow his amended petition to be filed an appropriate order will be issued reviewed by the court colvin cohen swift wells halpern chiechi laro foley vasquez gale thornton marvel haines goeke wherry kroupa and holmes jj agree with this opinion
